Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The amendments to independent claim 1 to incorporate “wherein the stabilization controller separately calculates individual stabilization torques for each of the column actuator and the rack actuator, or the stabilization controller calculates a common stabilization torque for both of the column actuator and the rack actuator.” overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because the claimed model of calculating a stabilization torque for both a rack and column motor, either individually or through a common signal is not disclosed in the prior art. The prior art for example discloses calculation of a stabilization torque signal to modify an assist command signal for a vehicle with a single actuator motor, however calculation of a stabilization torque or signal in particular corresponding to resonance transmitted from twist on a torsion bar, for both a rack motor actuator and a column motor actuator does not appear to be disclosed in the prior art, and the subject matter of the claim therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schreiner (U.S. Publication No. 2018/0281846) discloses a method for operating a steering system of a motor vehicle, and determination of a total assist torque for multiple actuators, see base assist torque” for both column and rack motors, per [0084] “Each iteration 410 can be implemented for one control step of the control, such that for each time step of the control, the method determines 404 torques for the column motor and the rack motor according to the values for the steering angle and the wheels angle, and generate 405 the control command to apply the torques.”. Fujii et. al. (U.S. Publication No. 2009/0112406) discloses an electric power steering controller that attenuates resonance transmitted to a steering wheel with a single motor. Per [0056] “Since the smooth change moderates an influence of the resonance characteristic in the transmission mechanism of the torque from the electric motor 6 to the steerable vehicle wheel 9 and the steerable vehicle wheel 9 is easily steered as an intention of a driver, a driving performance or a steering feel of a vehicle can be remarkably improved.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664